Citation Nr: 1221300	
Decision Date: 06/19/12    Archive Date: 06/29/12

DOCKET NO.  09-16 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a knee condition, claimed as runner's knee.

2.  Entitlement to service connection for shin splints.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1986 to November 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which denied service connection for the claimed disabilities.

The issue of entitlement to service connection for a respiratory condition has been raised by the record, specifically in an April 2009 statement submitted by the Veteran, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that she incurred a knee condition and shin splints while attending advanced individual training.  She was told to rest and treat the conditions with anti-inflammatory medications.  She was also placed on profile.  See August 2007 Statement in Support of Claim.

A review of the record indicates that only the Veteran's April 1986 enlistment examination was associated with the claims file.  No other service treatment records were furnished in response to the RO's request for that information, and no additional efforts were made by VA to acquire additional records.  

The Veteran submitted correspondence she received from the Department of the Army which indicated that her treatment records had been retired to the National Personnel Records Center.

In conjunction with her recent claim for service connection for a respiratory disorder, the Veteran submitted records dated November 1986 showing treatment at the Grissom Air Force Base.  The Board notes that this treatment occurred about two weeks after the Veteran's separation from active duty.

Essential to VA's duty assist the Veteran is that all reasonable measures have been exhausted to obtain complete service treatment records from active military service and all subsequent reserve duty.  Thus, the Board remands this case to the RO/AMC for further attempts to identify and obtain any outstanding service treatment records.  If these records ultimately cannot be found, then the appropriate development measures should be undertaken for when a claimant's service records are missing due to no fault on her part -- (1) the notification of alternative sources of evidence of evidence to establish the claim, and (2) issuance of NA Form 13055 to attempt to reconstruct the record.  See VA Adjudication Procedure Manual, M21-1MR, Part III, Subpart iii, Chapter 2, Section E (Nov. 16, 2010).

The RO/AMC should then conduct any developed warranted as a result of additional evidence obtained as a result of this remand, to include a VA examination if necessary to decide the claim.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should attempt to locate the Veteran's missing service treatment records pertaining to her active duty service from July 1986 to November 1986, to include contacting the National Personnel Records Center, the Army, or any other appropriate agency.  (Please note that the Veteran's name has changed through the years. Searches should be made under all names.) All efforts to obtain these records should be fully documented, and the Army, NPRC, and other agencies must provide a negative response if the requested records are not available.  If these records cannot be located, then a formal memorandum to this effect should be prepared and then placed in the claims file.

2.  If complete active duty service treatment records cannot be located, the RO/AMC should send a development letter to the Veteran that advises her of any and all alternative sources of information to substantiate his claims beyond service treatment records, i.e., statements from service medical personnel; statements from individuals who served with her ("buddy" certificates or affidavits); employment physical examinations; and other qualifying sources of information.  The RO/AMC should also have the Veteran complete NA Form 13055, Request for Information Needed to Reconstruct Medical Data and take appropriate action on the information provided therein.

3.  The RO/AMC should then conduct any development warranted as a result of additional evidence obtained as a result of this remand, to include a VA examination if necessary to decide the claim.

4.  The RO/AMC should then readjudicate the Veteran's claims.  If the claims remain denied, issue a supplemental statement of the case (SSOC) to the Veteran and her representative, and they should be given an opportunity to respond, before the case is returned to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



